Name: Commission Regulation (EEC) No 3401/84 of 3 December 1984 amending Regulation No 80/63/EEC on quality inspection of fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/ 16 Official Journal of the European Communities 4. 12. 84 COMMISSION REGULATION (EEC) No 3401 /84 of 3 December 1984 amending Regulation No 80/63/EEC on quality inspection of fruit and vegetables imported from third countries HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ) of Regulation No 80/63/EEC is hereby replaced by the following : ' 1 . Each importing Member State shall notify the Commission , in the month following the end of each quarter, of cases of non-acceptance of goods for importation during that quarter. Report ­ ing shall be by means of a summary indicating the main defects found.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 11 thereof, Whereas Article 6 of Commission Regulation No 80/63/EEC (3), as last amended by Regulation (EEC) No 2l64/84 (4), provides that Member States must notify the Commission each month of cases of non ­ acceptance of fruit and vegetables for importation ; Whereas this frequency of notification creates a consi ­ derable amount of administrative work in some Member States ; whereas notification at longer intervals would be equally acceptable and quarterly reporting could be adopted, Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 130, 16 . 5 . 1984, p . 1 . 0 OJ No 121 , 3 . 8 . 1963, p . 2137/63 . (4) OJ No L 197, 27. 7. 1984, p . 31 .